t c memo united_states tax_court patricia ann horsley petitioner v commissioner of internal revenue respondent docket no filed date patricia ann horsley pro_se timothy b heavner for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax tax for her taxable years and respectively the issues for decision for each of petitioner’s taxable years and are is petitioner entitled to a dependency_exemption deduc- tion under sec_151 a for her granddaughter reu we hold that she is not is petitioner entitled to head_of_household filing_status under sec_2 we hold that she is not is petitioner entitled to the child_tax_credit under sec_24 we hold that she is not is petitioner entitled to the earned_income_tax_credit under sec_32 we hold that she is not findings_of_fact some of the facts in this case have been stipulated by the parties and are so found at the time petitioner filed the petition she resided in richmond virginia petitioner is the maternal grandmother of reu who was born in petitioner’s daughter shelley l urban ms urban is the mother of reu the paternal grandparents of reu are edgar and helen urban urbans from date until date ms urban main- tained sole custody of reu at no time during or did petitioner have custodial rights to reu 1all section references are to the internal_revenue_code in effect for each of the years at issue all rule references are to the tax_court rules_of_practice and procedure on date ms urban and the urbans executed a document entitled consent agreement custody agreement in connection with a proceeding regarding reu in the juvenile and domestic relations district_court of chesterfield county vir- ginia district_court we shall refer to the proceeding in the district_court as the custody case the custody agreement which was part of the district court’s record in the custody case provided joint legal custody of reu to ms urban and the urbans and primary physical custody of reu to the urbans on the same date on which ms urban and the urbans executed the custody agreement ms urban the urbans and brian urban reu’s father executed a second document entitled consent agreement the visitation agreement in connection with the custody case the visitation agreement which was part of the district court’s record in the custody case terminated all of petitioner’s rights to visitation with reu during and petitioner paid at least dollar_figure and dollar_figure respectively for the support of reu during each of those years ms urban also provided an unidentified amount of support for reu petitioner timely filed form_1040 u s individual_income_tax_return tax_return for each of her taxable years and in each of those tax returns petitioner claimed head_of_household filing_status a dependency_exemption deduction for reu the child_tax_credit and the earned_income_tax_credit respondent issued to petitioner a separate notice of defi- ciency notice for each of petitioner’s taxable years and collectively notices in each of those notices respon- dent inter alia disallowed petitioner’s claimed head_of_household filing_status dependency_exemption deduction for reu child_tax_credit and earned_income_tax_credit opinion petitioner has the burden of establishing that the determi- nations in each of the notices are wrong see rule a 290_us_111 in support of her position with respect to each of the issues presented in this case petitioner relies primarily on her own testimony we found that testimony to be in certain material respects conclusory vague uncorroborated and self-serving we are not required to and we shall not rely on petitioner’s testimony in order to establish her respective positions with respect to the issues presented see eg 87_tc_74 dependency_exemption deduction sec_151 provides that the exemptions provided by this section shall be allowed as deductions to a taxpayer sec_151 provides an exemption for each dependent of the taxpayer as defined in sec_152 as pertinent here for petitioner’s taxable_year sec_152 defines the term dependent to mean a person over half of whose support was received from the tax- payer but only if that person is inter alia a son or daugh- ter of the taxpayer or a descendant of either or an individual who for the taxable_year of the taxpayer has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household sec_152 as pertinent here for petitioner’s taxable_year sec_152 defines the term dependent to mean either a qualifying_child or a qualifying_relative sec_152 defines the term qualifying_child as follows sec_152 dependent defined c qualifying_child --for purposes of this section-- in general --the term qualifying_child means with respect to any taxpayer for any tax- able year an individual-- a who bears a relationship to the taxpayer described in paragraph b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c who meets the age requirements of paragraph and d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins as pertinent here for purposes of sec_152 an individual bears a relationship to the taxpayer if that individ- ual is a grandchild of the taxpayer see sec_152 for purposes of sec_152 an individual meets the age requirements if that individual is under age sec_152 sec_152 defines the term qualifying_relative as follows sec_152 dependent defined d qualifying_relative --for purposes of this section-- in general --the term qualifying rela- tive means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b whose gross_income for the calendar_year in which such taxable_year begins is less than the exemption_amount as defined in sec_151 c with respect to whom the taxpayer provides over one-half of the individual’s support for the calendar_year in which such taxable_year begins and d who is not a qualifying_child of such taxpayer or of any other taxpayer for any taxable_year beginning in the calendar_year in which such taxable_year begins as pertinent here for purposes of sec_152 an individual bears a relationship to the taxpayer if that individ- ual is a grandchild of the taxpayer see sec_152 or is an individual who for the taxable_year of the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household see sec_152 the only disputes between the parties as to whether peti- tioner is entitled to a dependency_exemption deduction for reu for each of her taxable years and are did peti- tioner provide more than one-half of reu’s total support a during as required for reu to satisfy the definition of a dependent in sec_152 and b during as required for reu to satisfy the definition of a dependent in sec_152 as a qualifying_relative under sec_152 see sec_152 did reu have the same principal_place_of_abode as petitioner for more than one-half of petitioner’s taxable_year as required for reu to satisfy the definition of a depend- ent in sec_152 as a qualifying_child under sec_152 see sec_152 we turn first to whether petitioner provided more than one- half of reu’s total support during each of her taxable years and in order to establish that she did petitioner must 2except as discussed below our resolution of the parties’ disputes with respect to petitioner’s claimed dependency exemp- tion deduction for each year at issue resolves the other issues presented in this case establish the total amount of support from all sources provided to reu during each year at issue and that petitioner provided over one-half of that total amount during each of those years see 73_tc_963 56_tc_512 sec_1 a i income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent provided by all sources during the year in question must be shown by competent evidence blanco v commissioner supra pincite where the total amount of support provided to a child during the year in question is not shown and may not reasonably be inferred from competent evidence it is not possi- ble to find that the taxpayer contributed more than one-half of that child’s total support id pincite 31_tc_1252 we have found that during and petitioner paid at least dollar_figure and dollar_figure respectively for the support of reu petitioner did not proffer evidence establishing the total amount of support that she provided to reu during each of the years and and the total amount of support from all sources provided to reu during each of those years nor did petitioner proffer evidence from which the court might infer the total amount of support from all sources provided to reu during each of the years at issue on the record before us we find that petitioner has failed to carry her burden of establishing that during each of the years at issue she provided more than one-half of reu’s total support on the record before us we find that petitioner has failed to carry her burden of establishing for her taxable_year that reu is her dependent as defined in sec_152 on that record we further find that petitioner has failed to carry her burden of establishing for her taxable_year that reu is her qualifying_relative as defined in sec_152 see sec_152 and that therefore reu is her dependent as defined in sec_152 we now turn to whether reu had the same principal_place_of_abode as petitioner for more than one-half of petitioner’s taxable_year as required for reu to satisfy the definition of a dependent in sec_152 as a qualifying_child under sec_152 see sec_152 we have found that from date until date ms urban petitioner’s daughter and reu’s mother maintained custody of reu we have also found that at no time during or did petitioner have custodial rights to reu in addition we have found that on date ms urban and the urbans executed the custody agreement in connection with the custody case that agreement inter alia provided primary physical custody of reu to the urbans on the same date on which ms urban and the urbans executed the custody agreement ms urban the urbans and brian urban executed the visitation agreement in connection with the custody case that agreement terminated all of petitioner’s rights to visitation with reu petitioner contends that a judge of the district_court did not sign the custody agreement and the visitation agreement and that therefore that court did not approve those agreements we need not resolve whether the district_court approved the custody agreement and the visitation agreement that is because even if as petitioner contends it did not on the record before us we find that petitioner has failed to carry her burden of establish- ing that reu resided with her during any portion of on the record before us we find that petitioner has failed to carry her burden of establishing for her taxable_year that she and reu had the same principal_place_of_abode at any time during that year on that record we further find that petitioner has failed to carry her burden of establishing for her taxable_year that she and reu shared a principal_place_of_abode for more than one-half of that year see sec_3at trial petitioner testified that both reu and ms urban resided with her for more than six months during each of the years and that testimony was the only evidence to that effect as discussed above we are unwilling to rely on petitioner’s testimony to establish her position on any of the issues presented c b on the record before us we find that petitioner has failed to carry her burden of establishing for her taxable_year that reu is her qualifying_child as defined in sec_152 and that therefore reu is her dependent as defined in sec_152 based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that she is entitled for each of her taxable years and to a dependency_exemption deduction under sec_151 for reu head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as pertinent here sec_2 provides that an unmarried individual shall be consid- ered a head of a household if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of for peti- tioner’s taxable_year a grandchild see sec_2 or any other dependent see sec_2 but in each case only if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 and for petitioner’s taxable_year a qualifying_child of the individual as defined in sec_152 sec_2 or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 we have found that petitioner has failed to carry her burden of establishing that she is entitled for each of her taxable years and to a dependency_exemption deduction under sec_151 for reu we have also found that petitioner has failed to carry her burden of establishing for her taxable_year that reu is her qualifying_child as defined in sec_152 on the record before us we find that petitioner has failed to carry her burden of establishing that she is entitled for each of her taxable years and to head_of_household filing_status under sec_2 child_tax_credit sec_24 provides a credit with respect to each quali- fying child of the taxpayer for petitioner’s taxable_year sec_24 defines the term qualifying_child as follows sec_24 child_tax_credit c qualifying_child --for purposes of this section-- in general --the term qualifying_child means any individual if-- sec_2 contains two limitations that deny head_of_household filing_status where the taxpayer has a qualifying_child neither of those limitations is applicable in this case a the taxpayer is allowed a deduction under sec_151 with respect to such indi- vidual for the taxable_year b such individual has not attained the age of as of the close of the calendar_year in which the taxable_year of the tax- payer begins and c such individual bears a relationship to the taxpayer described in sec_32 as pertinent here for purposes of sec_24 a grand- child bears a relationship to the taxpayer see sec_32 for petitioner’s taxable_year sec_24 defines the term qualifying_child as a qualifying_child of the tax- payer as defined in sec_152 who has not attained age we have found that petitioner has failed to carry her burden of establishing that she is entitled for inter alia her taxable_year to a dependency_exemption deduction under sec_151 for reu we have also found that petitioner has failed to carry her burden of establishing for her taxable_year that reu is her qualifying_child as defined in sec_152 on the record before us we find that petitioner has failed to carry her burden of establishing for each of her taxable years and that reu is her qualifying_child as defined in sec_24 on that record we further find that petitioner has failed to carry her burden of establishing that she is entitled for each of those years to the child_tax_credit under sec_24 earned_income_tax_credit sec_32 permits an eligible_individual an earned_income_credit against that individual’s tax_liability as pertinent here the term eligible_individual is defined to mean any individual who has a qualifying_child for the taxable_year sec_32 for petitioner’s taxable_year sec_32 defines the term qualifying_child as follows sec_32 earned_income c definitions and special rules --for purposes of this section-- qualifying_child -- a in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- i who bears a relationship to the taxpayer described in subparagraph b 5the parties do not dispute that reu was under age in 6the amount of the credit is determined according to per- centages that vary depending on whether the taxpayer has one qualifying_child two or more qualifying children or no qualify- ing children sec_32 the credit is also subject_to a limitation based on adjusted_gross_income sec_32 see infra note ii who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year and iii who meets the age require- ments of subparagraph c as pertinent here for purposes of sec_32 a grandchild bears a relationship to the taxpayer sec_32 for purposes of sec_32 an individual who has not attained age meets the age requirement sec_32 for petitioner’s taxable_year sec_32 defines the term qualifying_child to mean a qualifying_child of the taxpayer as defined in sec_152 with respect to petitioner’s taxable_year we have found that petitioner has failed to carry her burden of estab- lishing that reu is her qualifying_child as defined in sec_152 with respect to petitioner’s taxable_year on the record before us we find that petitioner has failed to carry her burden of establishing that reu resided with her during any portion of that year on the record before us we further find that petitioner has failed to carry her burden of establishing for her taxable_year that she and reu had the same principal_place_of_abode at any time during that year on that record we further find that petitioner has failed to carry her burden of 7see supra note establishing for her taxable_year that she and reu had the same principal_place_of_abode for more than one-half of the year on the record before us we find that petitioner has failed to carry her burden of establishing for each of her taxable years and that reu is a qualifying_child as defined in sec_32 on that record we further find that peti- tioner has failed to carry her burden of establishing for each of those years that she is an eligible_individual as defined in sec_32 on the record before us we find that petitioner has failed to carry her burden of establishing that she is entitled for each of her taxable years and to the earned_income_tax_credit under sec_32 we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot 8assuming arguendo that petitioner were an eligible individ- ual as defined in sec_32 for each of her taxable years and she nonetheless would not be entitled to the earned_income_tax_credit for each of those years that is because petitioner reported adjusted_gross_income for her taxable years and of dollar_figure and dollar_figure respectively sec_32 completely phases out the earned_income_tax_credit for an eligible_individual with no qualifying children where the taxpayer has adjusted_gross_income in excess of dollar_figure for the taxable_year see revproc_2003_85 sec_3 2003_2_cb_1184 and in excess of dollar_figure for the taxable_year see revproc_2004_71 sec_3 2004_2_cb_970 to reflect the foregoing decision will be entered for respondent
